DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment of 3/24/21 has been entered in full. Claims 46-50 are canceled. Claims 31-45 are pending.

Election/Restrictions
Applicants' election without traverse of Group II, claims 31-45, in the reply filed on 3/24/21 is acknowledged. The claims directed to the other inventive groups have been canceled.
The election of an antibody comprising a heavy chain variable domain of SEQ ID NO: 42 and a light chain variable domain of SEQ ID NO: 54 as the species of antibody in the reply filed on 3/24/21 is also acknowledged. As no prior art has been identified that anticipates this species, this species election is hereby withdrawn, and the non-elected species are hereby rejoined.
Claims 31-45 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed to antibodies rather than the claim polynucleotides, and because it includes "And Methods of Use Thereof", but the claims directed to methods of use have been canceled.
 A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “POLYNUCLEOTIDES ENCODING ANTI-APOC3 ANTIBODIES”.
Appropriate correction is required.
	




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33, 37, 38 and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is indefinite with regard to the limitation, "wherein the CDRH1, CDRH2, and CDRH3 of the antibody are not SEQ ID NOs: 3, 9, and 10; 3, 11, and 10; 3, 9 and 12; or 3, 11 and 12, respectively" (lines 15-16). This limitation is indefinite with regard to the CDRH2 and CDRH3 sequences that is excludes.
With respect to CDRH2, this limitation excludes it from being SEQ ID NO: 9, which is "SISTDGGGTAYRDSVKG" according to the Sequence Listing. However, lines 7-8 of the claim define CDRH2 as comprising "SIHTX1X2GGTAYRDSVKG, wherein X1 is G, E, or D, and X2 is G or A (SEQ ID NO: 87)". Because SEQ ID NO: 87 is limited to an "H" (histidine) at the third position, the CDHR2 defined in lines 7-8 does not encompass SEQ ID NO: 9, which requires an "S" (serine) at the third position. Thus, the limitation in lines 15-16 is indefinite because it appears to exclude a CDRH2 sequence that is not encompassed by the CDRH2 sequence as elsewhere defined in the claim.
With respect to CDRH3, this limitation excludes it from being SEQ ID NO: 12, which is "HGYSD". However, line 9 of the claim defines CDRH3 as comprising "AGYSD (SEQ ID NO: 10)". Because SEQ ID NO: 10 is limited to an "A" (alanine) at the first position, the CDRH3 defined in line 9 does not encompass SEQ ID NO: 12, which requires an "H" (histidine) at the first position. Thus, the limitation in lines 15-16 is indefinite because it appears to exclude a CHRH3 sequence that is not encompassed by the CDRH3 sequence as elsewhere defined in the claim.
The remaining claim(s) are rejected for depending from an indefinite claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-38, 42, 44 and 45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31-49 of copending Application No. 16/714,292, filed 12/13/19, and which shares the same inventors and applicant with the instant application, and further in view of Castellana et al, 2011. Proteomics. 11(3): 395-405. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a divisional to application 16/248,507, from which the U.S. Patent No. 10,538,583 issued on 1/21/20. The '292 application claims priority to application '507 as a continuation. 
A restriction requirement was issued on 3/25/19 in the '507 application, and as the instant claims are directed to subject matter in a different inventive group (Invention II) from that which was elected in '507 (Invention I), there is a bar to a double patenting 
Instant claims 31-36 each encompass a polynucleotide encoding the anti-ApoC3 comprising specific heavy and light chain CDR sequences. This genus of antibodies encompasses the antibody designated mAb1 in the specification, which is taught as comprising the HCVR of SEQ ID NO: 46 (page 26) and the LCVR of SEQ ID NO: 58 (page 27), and which further respectively comprise the CDRH1-3 of SEQ ID NO: 3, 39 and 10, and the CDRL1-3 of SEQ ID NO: 6, 7 and 14. This set of CDRs is directly recited in dependent claim 33, and therefore must also be encompassed by parent claim 31. Dependent claim 32 also encompasses this embodiment as it limits the CDRH2 to SEQ ID NO: 39 in the alternative. The HCVR/LCVR pair of SEQ ID NO: 46 and 58 is directly recited in claim 36, and therefore must also be encompassed by independent claims 34 and 35. 
Claims 31-38 of '292 are directed to anti-ApoC3 antibodies comprising specific heavy and light chain CDR sequences, and this genus encompasses the sequences of mAb1. The set of CDRs consisting of CDRH1-3 of SEQ ID NO: 3, 39, 10 and CDRL1-3 of SEQ ID NO: 6, 7 and 14 are directly recited in dependent claim 35, and therefore are also encompassed by parent claim 31. Dependent claims 32, 33 and 34 each encompass this embodiment as well because they include embodiments wherein the CDRH2 must be SEQ ID NO: 39 (claim 32), the CDRL1 must be SEQ ID NO: 6 (claim 33), or the CDRL3 must be SEQ ID NO: 14 (claim 34). The HCVR/LCVR pair of SEQ ID NO: 46 and 58 is directly recited in claim 39, and therefore must also be encompassed by independent claims 36 and 37. 

Castellana teaches taking an isolated antibody, determining the amino acid sequence, and "synthesis of the corresponding recombinant DNA by reverse engineering" (see Abstract). The DNA sequences encoding the antibody are introduced into vectors comprising the antibody encoding sequences, which are then transformed into host cells in order to produce the antibody (section 2.6). Castellana further teaches that this technique can be applied to "other antibodies" (section 4.0).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take any of isolated antibodies claimed by '222, including one comprising the HCVR/LCVR pair of SEQ ID NO: 46 and 58, and use the techniques of Castellana to create the polynucleotide, vector and host cells encoding said antibody. The person of ordinary skill in the art would have been motivated to do such in order to reproducibly produce the antibody of the claims '222 for use in binding the ApoC3 protein. The person of ordinary skill in the art would have had a reasonable expectation of success in applying the techniques of Castellana to the claims of '222 in view of Castellana teaching that this technique can be applied generally to other antibodies. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). For these reasons, the polynucleotide of instant claims 31-36 is not patentably distinct from the antibody of claims 31-38 of '222 in view of the teachings of Castellana.
Instant dependent claims 37, 38 and 42 each depend from claim 31 and recite further limitations regarding the antibody encoded by the isolated polynucleotide. Claim 37 recites that the antibody is humanized, and this same limitation is also found in dependent claim 39 of '222. Claim 38 recites that the polynucleotide encodes a human constant region, which is also recited in claim 40 of '222. The optional further limitations of claim 38, recited as parts (a)-(f) in the alternative, are found in claims 41-45 of '222.
Claim 42 recites that the ApoC3 is human ApoC3, and this same limitation is also found in dependent claim 48 of '222. For these reasons, the further limitations of claims 37, 38 
	Instant claims 44 and 45 are directed to a vector (claim 44) or a host cell (claim 45) comprising the polynucleotide of claim 31. These embodiments are obvious over the claims of '222 for the reasons set forth above; i.e., applying the techniques of Castellana to produce the antibodies of the claims of '222 would involve making a vector and host cell comprising a polynucleotide encoding the antibody. For these reasons, the further limitations of claims 37, 38 and 42 are also not patentably distinct from the claims of '222 in view of the teachings of Castellana.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Instant claims 39-41 are not included in this rejection as they are limited to polynucleotides encoding a sequence selected from SEQ ID NO: 66-73 (claim 39), SEQ ID NO: 74 (claim 40) or a pair selected from a group including combinations of SEQ ID NO: 66-74 (claim 41). Per the instant specification at page 29, SEQ ID NO: 66-73 are all from the mAb7 heavy chain, which per page 24 includes CDRH1-3 of SEQ ID NO: 3, 36 and 10. Independent claim 31 of '292 excludes an antibody comprising CDRH1-3 of SEQ ID NO: 3, 36 and 10 from the antibodies encompassed the claim. Furthermore, the claims of '292 do not include the any claims directed to an anti-ApoC3 antibody comprising the sequences of SEQ ID NO: 66-74.
Claim 43 is not included in this rejection as it is limited to a pharmaceutical composition comprising the polynucleotide of claim 31 and a pharmaceutically acceptable carrier. The teachings of Castellana are limited to production of an isolated polynucleotide encoding an antibody for in vitro expression of the antibody in a host cell, and does not provide any further teachings that would make it obvious to place the isolated polynucleotide encoding an anti-ApoC3 antibody into a pharmaceutically acceptable carrier; i.e., into a carrier for administration of the polynucleotide for a pharmaceutical use. 

Note on Patentability
	No prior art has been identified that teaches or renders obvious the specific amino acid sequences of the anti-ApoC3 antibody encoded by the polynucleotide of the claims.

Conclusion
Claims 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646